Case 0:18-cv-62242-RKA Document 43 Entered on FLSD Docket 06/20/2019 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 18-62242-CIV-ALTMAN/Hunt

  CROSS COUNTRY HOME
  SERVICES, INC.,

          Plaintiff,

  v.

  THS GROUP LLC d/b/a TOTAL
  HOME PROTECTION,

        Defendant.
  ____________________________/

                           SECOND AMENDED SCHEDULING ORDER

          THIS CAUSE came before the Court pursuant to the Plaintiff’s Unopposed Motion to

  Extend Discovery Deadlines [ECF No. 42]. The Plaintiff’s Motion is GRANTED, and the

  Amended Scheduling Order [ECF No. 30] is amended as follows:

          This case is set for trial during the Court’s two-week trial calendar beginning on November

  12, 2019. Counsel for all parties shall also appear at a calendar call at 1:45 p.m. on November 5,

  2019. Unless instructed otherwise by subsequent order, the trial and all other proceedings in this

  case shall be conducted in Courtroom 207A at the U.S. Courthouse, 299 E. Broward Boulevard,

  Fort Lauderdale, Florida. The parties shall adhere to the following schedule:

          July 9, 2019. The parties shall exchange expert witness summaries or reports.

          July 16, 2019. The parties shall exchange rebuttal expert witness summaries or reports.

          July 30, 2019. All discovery, including expert discovery, shall be completed. 1

          July 30, 2019. The parties must have completed mediation and filed a mediation report.


  1
    The parties may, by agreement or with the consent of the paired Magistrate Judge, extend this deadline so
  long as that extension does not interfere with any of the other deadlines contained in this Scheduling Order.
Case 0:18-cv-62242-RKA Document 43 Entered on FLSD Docket 06/20/2019 Page 2 of 4



         August 7, 2019. The parties shall file all pre-trial motions, including motions for summary
         judgment, and Daubert motions. Each party is limited to filing one Daubert motion. If a
         party cannot address all evidentiary issues in a 20-page memorandum, it must petition the
         Court for leave to include additional pages. The parties are reminded that Daubert
         motions must contain the Local Rule 7.1(a)(3) certification.

         October 28, 2019. The parties shall submit a joint pre-trial stipulation, exhibit lists,
         witness lists, deposition designations, and proposed jury instructions and verdict form or
         proposed findings of fact and conclusions of law, as applicable, and shall file any motions
         in limine (other than Daubert motions). Each party is limited to filing one motion in limine,
         which may not, without leave of Court, exceed the page limits allowed by the Rules. The
         parties are reminded that motions in limine must contain the Local Rule 7.1(a)(3)
         certification.

         Jury Instructions and Verdict Form. Although they need not agree on each proposed

  instruction, the parties shall submit their proposed jury instructions and verdict form jointly. Where

  the parties do not agree on a proposed instruction, that instruction shall be set forth in bold type.

  Instructions proposed only by a plaintiff shall be underlined. Instructions proposed only by a

  defendant shall be italicized. Every instruction must be supported by citation to authority. The

  parties shall use as a guide the Eleventh Circuit Pattern Jury Instructions for Civil Cases, including

  the directions to counsel contained therein. The parties shall submit, in Word format via e-mail to

  altman@flsd.uscourts.gov, proposed jury instructions and verdict form, including substantive

  charges and defenses, prior to the calendar call. For instructions on filing proposed documents,

  please see http://www.flsd.uscourts.gov.

         Referral to Magistrate Judge. Pursuant to 28 U.S.C. § 636 and this District’s Magistrate

  Judge Rules, all discovery matters are hereby referred to Magistrate Judge Patrick M. Hunt.

  Furthermore, in accordance with 28 U.S.C. § 636(c)(1), the parties may consent to trial and final

  disposition by Magistrate Judge Hunt. The deadline for submitting a consent is August 7, 2019.

         Good Faith Conferral. For the purposes of compliance with the good faith conferral

  requirement of Local Rule 7.1(a)(3), the parties are instructed that a single e-mail exchange with




                                                    2
Case 0:18-cv-62242-RKA Document 43 Entered on FLSD Docket 06/20/2019 Page 3 of 4



  opposing counsel shall not constitute a good faith effort under the Local Rules. The parties are

  instructed to confer either telephonically or in person.

         Discovery. The parties may stipulate to extend the time to answer interrogatories, produce

  documents, and answer requests for admissions. The parties shall not file with the Court notices

  or motions memorializing any such stipulation unless the stipulation interferes with the deadlines

  set forth above. Stipulations that would so interfere may be entered into only with the Court’s

  approval. See FED. R. CIV. P. 29. In addition to the documents enumerated in Local Rule 26.1(b),

  the parties shall not file notices of deposition with the Court. Strict compliance with the Local

  Rules is expected, particularly with respect to motions practice. See S.D. FLA. L.R. 7.1.

         Discovery Disputes.       The parties shall not file any written discovery motions,

  including motions to compel, for protective order, or for sanctions, without the consent of

  the Magistrate Judge. Counsel must actually confer and engage in reasonable compromise in a

  genuine effort to resolve their discovery disputes before seeking the Court’s intervention. The

  Court may impose sanctions, monetary or otherwise, if it determines that a party has improperly

  sought or withheld discoverable material in bad faith. If, after conferring, the parties are unable to

  resolve their discovery dispute without Court intervention, they shall not file written motions.

  Rather, the “moving party” shall follow Magistrate Judge Hunt’s standard discovery procedures,

  which may include electronic submission of documents to Hunt@sdfl.uscourts.gov. Should the

  parties have any questions regarding the resolution of discovery issues, counsel should contact the

  chambers of Magistrate Judge Hunt at (954) 769-5470.

         Trial Exhibits. All trial exhibits must be pre-marked. The Plaintiff’s exhibits must be

  marked numerically with the letter “P” as a prefix; the Defendant’s exhibits must be marked

  numerically with the letter “D” as a prefix. The parties must submit a list setting out all exhibits




                                                    3
Case 0:18-cv-62242-RKA Document 43 Entered on FLSD Docket 06/20/2019 Page 4 of 4



  by the date of the calendar call. This list must indicate the pre-marked identification label (e.g., P-

  1 or D-1) and include a brief description of the exhibit.

         Voir Dire Questions. The Court will require each prospective juror to complete a brief

  written questionnaire prior to the commencement of questioning in the courtroom. Any party may

  submit up to five proposed, case-specific questions to be included in the questionnaire. The

  proposed questions must be filed with the Court at the time of the filing of the joint pretrial

  stipulation and must also be submitted to the Court, in Word format, via e-mail to

  altman@flsd.uscourts.gov. The Court will begin voir dire by questioning the venire individually

  and as a whole and will permit limited attorney-directed voir dire thereafter. The Court will not

  permit the backstriking of jurors.

         Settlement Notification. If this matter is settled, counsel are directed to inform the Court

  promptly via telephone (954-769-5680) and/or e-mail (altman@flsd.uscourts.gov).

         DONE AND ORDERED in Fort Lauderdale, Florida, this 19th day of June 2019.



                                                              _________________________________
                                                              ROY K. ALTMAN
                                                              UNITED STATES DISTRICT JUDGE

  cc:    counsel of record




                                                    4
